ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-248, concluding that ANTHONY J. SIMMONS, formerly of NEWARK, who was admitted to the bar of this State in 1989, and who has been temporarily suspended from the practice of law since March 21, 2003, by Order of the Court filed on February 21, 2003, should be suspended from practice for a period of two years for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.15(a) (failure to safeguard client funds), and RPC 1.15(b) (failure to promptly deliver property to a client);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should provide proof of his fitness to practice and that on reinstatement, respondent should be required to practice under supervision;
And ANTHONY J. SIMMONS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the record that the appropriate quantum of discipline for respondent’s unethical conduct is a three-year suspension from practice retroactive to the date of respondent’s temporary suspension and that in addition to the conditions the Disciplinary Review Board concluded should be imposed, respondent should not be permitted to practice as a sole practitioner;
And good cause appearing;
It is ORDERED that ANTHONY J. SIMMONS is suspended from the practice of law for a period of three years, retroactive to *467March 21, 2003, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics, and shall satisfy the award by the District VA Fee Arbitration Committee in District Docket No. VA-01-35F, as ordered by the Court on February 21, 2003; and it is further
ORDERED that on reinstatement to practice, respondent shall not practice law as a sole practitioner and shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years and until further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.